DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims filed 01/03/2022 has been received and made of record. No amendments have been made. 
Claims 1-4 are pending, of which claims 2-4 are currently being examined. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Applicant’s argument: MPEP 2143.01 discusses the motivation to combine references: A statement that modifications of the prior art to meet the claimed invention would have been "'well within the ordinary skill of the art at the time the claimed invention was made"' because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Section IV. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being Section VI. Mere Statement That The Claimed Invention Is Within The Capabilities Of One Of Ordinary Skill In The Art Is Not Sufficient By Itself To Establish Prima Facie Case Of Obviousness (MPEP 2143.01 (IV)). To use Sollo’s apparatus, a user must be standing; one cannot use it in a seated position. There is a harness on the apparatus, but it is not used to reposition a person’s spine or any other bone; it is simply used to provide “assistance in lifting the user’s body to an upright position.” 
Examiner’s response: The Sollo reference is only being used to teach a weight storage pole, as Pope (the primary reference) already discloses a weight 45, however, Sollo teaches a weight storage pole that allows for the weight to be adjusted according to a user’s need, thus improving the already present weight of Pope. Thus, the user standing in Sollo’s apparatus is not relevant as the replacement of the weights does not change the principle operation of the primary reference Pope, as the weight is already present in the traction system, but is being improved to be selectively adjustable.
Applicant’s argument: Bradstreet’s apparatus does not include horizontal and vertical bars; it does not include pulleys; traction is applied by the chair itself rather then through pulleys. Furthermore, the chair allegedly produces “a controlled degree of traction on the middle and lower back regions under comfortable conditions requiring minimal exertion on the part of the patient.” Col. 1, lns 52-56. In other words, the chair 
Examiner’s response: The Bradstreet reference is only being used to teach a chair with an adjustable back, thus the horizontal and vertical bars, and pulleys are disclosed by Pope. Thus the chair cannot be used to treat cervical lordosis or thoracic hyperkyphosis or to increase lung capacity is not relevant, as Pope still discloses all of these, and only the back of the chair of Pope is being modified to be adjustable for more comfort for a user. 
Applicant’s argument: Foster is directed to a “traction apparatus and method for remodeling a human subject’s spinal posture toward an ideal normal static spinel model include[ing] a rectangular frame within which the subject is supported on a knee rest and a pelvic rest.” As with Sollo, then Foster’s apparatus cannot be used by someone in a seated position. There is no weight storage, no chair and no adjustable, removable pulley. 
Examiner’s response: The Foster reference is only being used to teach the adjustable removable pulley 107. Pulley 107 is an adjustable removable pulley as it may be removed from the J-hook of the toprail hook assembly 54, and the toprail hook assembly 54 is able to be placed anywhere along the toprail 24, thus being adjustable and removable. Foster’s apparatus not being used by someone in a seated position is not relevant, as Pope discloses a traction system where a user is seated, and the addition of an adjustable removable pulley to the top 
Applicant’s argument: The office merely states that “Sollo teaches an analogous traction system” to Pope. As shown above, Sollo’s Apparatus is for walking rehabilitation, not traction; one must use it standing up. Respectfully, that is not a description of two analogous traction systems. Accordingly, one could easily construe the Office’s statement to be “one of ordinary skill could have combined Pope and Sollo,” which is an improper justification. 
Examiner’s response: In response to applicant's argument that Sollo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sollo is considered analogous prior art, as the reference is reasonably pertinent to the problem faced by the inventor, and is from the same field of endeavor. Traction is defined as the use of a pulling force to treat muscle and skeleton disorders, see https://medical-dictionary.thefreedictionary.com/traction, and https://www.merriam-webster.com/dictionary/traction, and thus although Sollo is referred to as a physical rehabilitation system, it is still considered an analogous traction system as the weights and pulleys are used to treat the muscles of a user (see Col. 1 lines 5-15 of Sollo). Although one must be standing 
Applicant’s argument: Bradstreet only provides traction through the chair itself; it does not use any of the mechanisms of Pope. These are not two analogous chairs. The phrase “one of ordinary skill could have combined Bradstreet, Pope, and Sollo” echoes through this line of reasoning. 
Examiner’s response: In response to applicant's argument that Bradstreet is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bradstreet is analogous prior art as the reference is reasonably pertinent to the problem faced by the inventor. As previously stated, Bradstreet is only used to teach an adjustable back of a chair for more comfort for a user. 
Applicant’s argument: Foster’s apparatus does not use a chair like Pope or Broadstreet, and a standing person (see Sollo) cannot use it. Foster’s device, which resembles an instrument of medieval torture, has little in common with those from the other cited references. “Could have combined” is the only common thread apparent among these references. 
Examiner’s response: In response to applicant's argument that Foster is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Foster is analogous art as it is a traction system, and thus is in the same field of endeavor and is reasonably pertinent to the problem, and as stated previously, the Foster reference is only being used to teach the adjustable removable pulley, and thus Foster’s apparatus not using a chair is not relevant, as Pope is the primary reference that discloses the chair, and as stated previously, this teaching does not change the principle of operation of Pope’s traction system. 
Applicant’s argument: The Proposed Modification Cannot Change The Principle Of Operation Of A Reference (MPEP 2143.01 (VI)). The Office is stating that the combination of Pope, Sollo, Bradstreet, and Foster would not change the principle operation of the various references. Applicant contends this position is untenable. 
Examiner’s response: In response to applicant's argument that the combination of Pope, Sollo, Bradstreet, and Foster could not have been made, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s argument: How could one combine Pope and Sollo without eviscerating their drastically different principles of operation? One could not even walk (necessary for Sollo) when her neck is being pulled in two different directions. Pope’s device could not be used for someone who is standing. 
Examiner’s response: As previously stated above, Sollo is only used to teach the weight storage pole so that the weights can be adjustable. Pope already has a weight in their apparatus, but it is not adjustable, and thus modifying it to be adjustable like Sollo’s apparatus wowuld not change the principles of operation. 
Applicant’s argument: How could one combine Bradstreet and Pope? Bradstreet’s device applies traction through the chair; Popes chair is stationary and not adjustable. These are two drastically different, non-compatible principles of operation. 
Examiner’s response: As previously stated above, Bradstreet is only used to teach an adjustable back for a chair, and thus would not change the principles of operation, as the chair of Pope is only being modified to have an adjustable back so that a user is more comfortable. 
Applicant’s argument: How could one combine Foster with any of the other, three references? The requirement that a person be kneeling makes it completely incompatible with Pope, Sollo, and Bradstreet. 
Examiner’s response: As previously stated above, Foster is only being used to teach the removable adjustable pulley in order to vary angles and forces applied to a user at any chosen position to better accommodate a user’s needs when using a traction system. This combination would not change the principle of operation as Pope is still applying traction to a user as needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (US 5,129,881) in view of Sollo (US 5,603,677) in view of Bradstreet (US 4,688,557) further in view of Foster (US 5,575,765). 
Regarding claim 2, Pope discloses a method of correcting cervical or lumbar lordosis in a patient (see Abstract), wherein the method comprises: applying traction to the patient in multiple regions of the spine using a traction system (10) (see Figs. 1-2 and Col. 1 lines 35-68), wherein the traction system (10) comprises a base (14) to which front and back vertical upright bars (16) are attached and a chair (25) is positioned within the base (14) (see Figs. 1-2 and Col. 2 lines 21-26 et seq. Col. 2 lines 31-37), and wherein a top horizontal bar (18) connects the front and back vertical upright bars (16) (see Figs. 1-2 and Col. 2 lines 21-26; upright posts 16 are connected by overhead horizontal section 18), and wherein pulleys (44) are attached to the front and back vertical upright bars (16) (see Figs. 1-2 and Col. 2 lines 51-63; pulleys 44 are attached to upright posts 16 via fitting 51), and wherein the traction is applied using the pulleys (44) attached to the front and back vertical upright bars (16) (see Figs. 1-2 and Col. 4 lines 4-37); thereby correcting cervical or lumbar lordosis in the patient (see Figs. 1-2 and Col. 4 lines 52-59). 
Pope does not disclose a weight storage pole attached, a chair with an adjustable back, and an adjustable, removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley. 
However, Sollo teaches an analogous traction system (20) having a weight storage pole (support bar 58 holds weight members 32) attached at the end of a cable (96) for assisting in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced weight (45) of Pope with a weight storage pole (58) and weight members (32) as taught by Sollo to have provided an improved device and method for assisting in providing tension and lifting force to the cable while being selectively adjustable according to the need of the user (see Fig. 1, Abstract, and Col. 3 lines 28-32 of Sollo). 
Pope in view of Sollo discloses the method as discussed above. 
Pope in view of Sollo does not disclose a chair with an adjustable back, and an adjustable, removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley. 
However, Bradstreet teaches an analogous chair (see Figs. 1-4) with an adjustable back (34) (see Figs. 1-4 and Col. 3 lines 14-29, and Col. 6 lines 18-30; backrest 34 is pivotally adjustable via subframe assembly 20 and linear actuator 88, as seen in Figs. 2-4) providing a chair to be adjusted for the most comfortable positions for a given patient (see Col. 1 lines 64-68 et seq. Col. 2 lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back of chair (25 of Pope) of the device of Pope in view of Sollo to be adjustable as taught by Bradstreet to have provided an improved traction system that provides a chair to be adjusted for the most comfortable positions for a given patient (see Col. 1 lines 64-68 et seq. Col. 2 lines 1-2 of Bradstreet). 
Pope in view of Sollo further in view of Bradstreet discloses the method as discussed above. 
Pope in view of Sollo further in view of Bradstreet does not disclose an adjustable,  removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley.
However, Foster teaches an analogous traction system (see Fig. 2 and Col. 3 lines 5-47 which describe multiple regions of the spine using traction) comprising a removable pulley (107) is connected to the top horizontal bar (24) (see Figs. 1-2 and Col. 5 lines 45-54), wherein the traction is applied using the adjustable, removable pulley (see Figs. 1-2) providing to vary the angle of incidence of the forces applied to a user at any chosen position along the top rail (see Col. 5 lines 28-54 of Foster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top horizontal bar (18 of Pope) in the device of Pope in view of Sollo further in view of Bradstreet with an adjustable, removable pulley (107 of Foster) as taught by Foster to have provided an improved traction system that varies the angle of incidence of the forces applied to a user at any chosen position along the top rail (see Col. 5 lines 28-54) to better accommodate a user’s needs. 
Regarding claim 3, Pope discloses a method of treating thoracic hyperkyphosis which has been associated with pulmonary hypertension in a patient (see Abstract; traction system progressively remodels a person’s spine to a normal curve, thus treating thoracic hyperkyphosis or the rounding of the back), wherein the method comprises: applying traction to the patient in multiple regions of the spine using a traction system (10) (see Figs. 1-2 and Col. 1 lines 35-68), 
Pope does not disclose a weight storage pole attached, a chair with an adjustable back, and an adjustable, removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley, and thereby reducing the patient’s thoracic hyperkyphosis which has been associated with pulmonary hypertension by at least 10 percent.
Although Pope does not explicitly disclose reducing the patient’s thoracic hyperkyphosis which has been associated with pulmonary hypertension by at least 10 percent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have recognized that a patient would be able to reduce the patient’s thoracic 
However, Sollo teaches an analogous traction system (20) having a weight storage pole (support bar 58 holds weight members 32) attached at the end of a cable (96) for assisting in applying lifting/tension to the cable and user’s body (see Abstract and Fig. 1) while being selectively adjustable according to the need of the user (see Col. 3 lines 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced weight (45) of Pope with a weight storage pole (58) and weight members (32) as taught by Sollo to have provided an improved device and method for assisting in providing tension and lifting force to the cable while being selectively adjustable according to the need of the user (see Fig. 1, Abstract, and Col. 3 lines 28-32 of Sollo). 
Pope in view of Sollo discloses the method as discussed above. 
Pope in view of Sollo does not disclose a chair with an adjustable back, and an adjustable, removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley. 
However, Bradstreet teaches an analogous chair (see Figs. 1-4) with an adjustable back (34) (see Figs. 1-4 and Col. 3 lines 14-29, and Col. 6 lines 18-30; backrest 34 is pivotally adjustable via subframe assembly 20 and linear actuator 88, as seen in Figs. 2-4) providing a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back of chair (25 of Pope) of the device of Pope in view of Sollo to be adjustable as taught by Bradstreet to have provided an improved traction system that provides a chair to be adjusted for the most comfortable positions for a given patient (see Col. 1 lines 64-68 et seq. Col. 2 lines 1-2 of Bradstreet). 
Pope in view of Sollo further in view of Bradstreet discloses the method as discussed above. 
Pope in view of Sollo further in view of Bradstreet does not disclose an adjustable,  removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley.
However, Foster teaches an analogous traction system (see Fig. 2 and Col. 3 lines 5-47 which describe multiple regions of the spine using traction) comprising a removable pulley (107) is connected to the top horizontal bar (24) (see Figs. 1-2 and Col. 5 lines 45-54), wherein the traction is applied using the adjustable, removable pulley (see Figs. 1-2) providing to vary the angle of incidence of the forces applied to a user at any chosen position along the top rail (see Col. 5 lines 28-54 of Foster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top horizontal bar (18 of Pope) in the device of Pope in view of Sollo further in view of Bradstreet with an adjustable, removable pulley (107 of Foster) as taught by Foster to have provided an improved traction . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (US 5,129,881) in view of Sollo (US 5,603,677) in view of Bradstreet (US 4,688,557) in view of Foster (US 5,575,765) further in view of Sova (US 2015/0351989).  
Regarding claim 4, Pope discloses a method of applying traction to the patient in multiple regions of the spine using a traction system (10) (see Figs. 1-2 and Col. 1 lines 35-68), wherein the traction system (10) comprises a base (14) to which front and back vertical upright bars (16) are attached and a chair (25) is positioned within the base (14) (see Figs. 1-2 and Col. 2 lines 21-26 et seq. Col. 2 lines 31-37), and wherein a top horizontal bar (18) connects the front and back vertical upright bars (16) (see Figs. 1-2 and Col. 2 lines 21-26; upright posts 16 are connected by overhead horizontal section 18), and wherein pulleys (44) are attached to the front and back vertical upright bars (16) (see Figs. 1-2 and Col. 2 lines 51-63; pulleys 44 are attached to upright posts 16 via fitting 51), and wherein the traction is applied using the pulleys (44) attached to the front and back vertical upright bars (16) (see Figs. 1-2 and Col. 4 lines 4-37). 
Pope does not disclose a weight storage pole attached, a chair with an adjustable back, and an adjustable, removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley, and a method for increasing a patient’s lung capacity. 
However, Sollo teaches an analogous traction system (20) having a weight storage pole (support bar 58 holds weight members 32) attached at the end of a cable (96) for assisting in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced weight (45) of Pope with a weight storage pole (58) and weight members (32) as taught by Sollo to have provided an improved device and method for assisting in providing tension and lifting force to the cable while being selectively adjustable according to the need of the user (see Fig. 1, Abstract, and Col. 3 lines 28-32 of Sollo). 
Pope in view of Sollo discloses the method as discussed above. 
Pope in view of Sollo does not disclose a chair with an adjustable back, and an adjustable, removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley, and a method for increasing a patient’s lung capacity. 
However, Bradstreet teaches an analogous chair (see Figs. 1-4) with an adjustable back (34) (see Figs. 1-4 and Col. 3 lines 14-29, and Col. 6 lines 18-30; backrest 34 is pivotally adjustable via subframe assembly 20 and linear actuator 88, as seen in Figs. 2-4) providing a chair to be adjusted for the most comfortable positions for a given patient (see Col. 1 lines 64-68 et seq. Col. 2 lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back of chair (25 of Pope) of the device of Pope in view of Sollo to be adjustable as taught by Bradstreet to have provided an 
Pope in view of Sollo further in view of Bradstreet discloses the invention as discussed above. 
Pope in view of Sollo further in view of Bradstreet does not disclose an adjustable,  removable pulley is connected to the top horizontal bar, wherein the traction is applied using the adjustable, removable pulley, and a method for increasing a patient’s lung capacity.
However, Foster teaches an analogous traction system (see Fig. 2 and Col. 3 lines 5-47 which describe multiple regions of the spine using traction) comprising a removable pulley (107) is connected to the top horizontal bar (24) (see Figs. 1-2 and Col. 5 lines 45-54), wherein the traction is applied using the adjustable, removable pulley (see Figs. 1-2) providing to vary the angle of incidence of the forces applied to a user at any chosen position along the top rail (see Col. 5 lines 28-54 of Foster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top horizontal bar (18 of Pope) in the device of Pope in view of Sollo further in view of Bradstreet with an adjustable, removable pulley (107 of Foster) as taught by Foster to have provided an improved traction system that varies the angle of incidence of the forces applied to a user at any chosen position along the top rail (see Col. 5 lines 28-54) to better accommodate a user’s needs.
Pope in view of Sollo further in view of Bradstreet and Foster discloses the method as discussed above. 
Pope in view of Sollo further in view of Bradstreet and Foster do not disclose a method for increasing a patient’s lung capacity by at least 10 percent.
However, Sova teaches an analogous therapeutic treatment of the spine whereby improving posture such as hyperkyphosis aids in an increase in lung capacity (see [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Pope in view of Sollo further in view of Bradstreet and Foster to increase a patient’s lung capacity by at least 10 percent as taught by Sova as being a benefit to correcting spinal alignment. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786